McCay, Judge.
It would be a gross fraud to permit these parties to repudiate their solemn agreement, under their hands and seals, to the effect that, in the payment of this money for their benefit, the complainant should stand in the place of the original vendor of the land. Under the agreement they got the money, the vendor made them a deed, and they solemnly agreed that the money they owed the complainant was the purchase-money of the land. Whether this be in fact, true or not, they are estopped by their written and sealed paper from denying it. This is an estoppel by deed. But they are also estopped from denying the lien because they have gotten the plaintiff’s money on that idea.
This question, as it stands, is a simple question between the parties, no third person’s rights are in the way, and the equity in favor of the complainant is very strong. The lien of the vendor is founded on the equitable principle that, as he has sold his land, taking no other security, it is fair to presume that he looked to the land for his protection; and *164that it is only right that the land shall stand charged with the debt contracted for its purchase. Much more is all this true here. These parties have gotten this land with complainant’s money, and they have agreed that they so hold it. We think, therefore, that by the principles of equity, this bill is not demurrable.
Judgment reversed.